     Case 9:19-cv-00085-DWM Document 123 Filed 08/13/20 Page 1 of 6


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                        MISSOULA DIVISION


KATHERINE GUINNANE, individually,                   CV 19–85–M–DWM
and as Personal Representative for the
Estate of EDWIN GUINNANE, and
GUINNANE RANCH LLC,
                                                        OPINION
                   Plaintiffs,                         and ORDER

      vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS, EAN HOLDINGS, LLC,
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR, and
JOHN DOES 1-5,

                Defendants.
________________________________

EAN HOLDINGS, LLC, and
ENTERPRISE RAC COMPANY OF
MONTANA/ WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR,

                   Cross-Claimants,

      vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS,

                  Cross-Defendant.
       Case 9:19-cv-00085-DWM Document 123 Filed 08/13/20 Page 2 of 6


      This is an action for wrongful death and personal injury arising out of an

automobile crash on Highway 41 in Jefferson County, Montana. In July 2015, a

Dodge truck pulling a horse trailer owned by Guinnane Ranch, LLC and driven by

Edwin and Katherine Guinnane was involved in a collision with a Dodge Journey

driven by Robert and Nancy Dobbins. The Journey was leased from Defendant

Enterprise RAC of Montana and Wyoming and owned by Defendant EAN

Holdings (collectively “Enterprise” or “Enterprise Defendants”). Both Edwin and

Robert were killed. Katherine and Nancy suffered serious injuries. Katherine, on

behalf of herself and her husband’s estate, in conjunction with Guinnane Ranch,

LLC (collectively “Plaintiffs”) sued Nancy Dobbins, as Personal Representative

for the Estate of Robert Dobbins (“Dobbins”) and Enterprise. There are two

pending motions in limine. Plaintiffs seek to exclude reference to four previous

insurance settlements. (Doc. 66.) Dobbins seeks to exclude any reference to

alcohol consumption. (Doc. 93.) Those motions are granted.

                                    ANALYSIS

      “A motion in limine is a procedural mechanism to limit in advance

testimony or evidence in a particular area.” United States v. Heller, 551 F.3d 1108,

1111 (9th Cir. 2009). While courts have broad discretion in ruling on such

motions, they should be granted only when the evidence at issue is “inadmissible

on all potential grounds.” Frost v. BNSF Ry. Co., 218 F. Supp. 3d 1122, 1133 (D.

Mont. 2016) (internal quotation marks omitted). “[A] district court may change an
                                         2
       Case 9:19-cv-00085-DWM Document 123 Filed 08/13/20 Page 3 of 6


in limine ruling at trial if facts or circumstances arise to warrant the change.” City

of Pomona v. SQM N. Am. Corp., 866 F.3d 1060, 1070 (9th Cir. 2017).

I.    Plaintiffs’ Motion on Insurance Settlements

      Plaintiffs seek to exclude any reference to:

      (1)    Travelers Indemnity Company of Connecticut’s (“Travelers”),
             an insurer for Guinnane Ranch, settlement with Nancy
             Dobbins, wherein Travelers paid $1 million policy limits;

      (2)    Travelers’ payment of $250,000 in UIM coverage policy limits
             to Katherine;

      (3)    Guinnane Ranch’s property damage claim and settlement with
             Travelers; and

      (4)    Katherine’s life insurance claim and settlement.

(Doc. 66.) While the defendants do not object to the exclusion of evidence related

to (3) and (4), they challenge (1) and (2). (See Docs. 101, 102.)

      First, Dobbins argues that because Katherine’s UIM settlement released her

claim against her husband’s estate, it “is inconsistent with her position that Mr.

Guinnane was not responsible for the motor vehicle accident.” (Doc. 101 at 3.)

Dobbins therefore seeks its admissibility under Rule 801(d)(2), the hearsay

exclusion for party opponent. Second, Enterprise argues that both settlements

provide necessary factual background for the jury to understand why the Guinnane

Estate is not being sued. Neither contention overcomes Rule 408’s prohibition on

the admission of settlements. While Dobbins’ argument raises a potential


                                           3
       Case 9:19-cv-00085-DWM Document 123 Filed 08/13/20 Page 4 of 6


impeachment issue, the admission of such evidence for anything else would be

more prejudicial than probative under Rule 403.

      Rule 408 prohibits the admission of evidence “furnishing, promising, or

offering—or accepting, promising to accept, or offering to accept—a valuable

consideration in compromising or attempting to compromise the claim” or the

conduct or statements made during such a negotiation. There are limited

exceptions, however, if the evidence is admitted “for another purpose, such as

proving a witness’s bias or prejudice [or] negating a contention of undue delay.”

Fed. R. Evid. 408(b). The Court therefore has latitude to determine under the

circumstances of a given case whether the evidence should be excluded under Rule

408. Cassino v. Reichhold Chems., Inc., 817 F.2d 1338, 1342 (9th Cir. 1987).

      Enterprise argues that because the settlements at issue were reached before

this case was filed, they are not excludable under Rule 408, citing Cassino. But

doing so reads Cassino too broadly. While Cassino created a temporal exception

in the context of settlement of claims in an employee severance package, it did so

only because “Rule 408 should not be used to bar relevant evidence concerning the

circumstances of the termination itself simply because one party calls its

communication with the other party a ‘settlement offer.’” 817 F.2d at 1343. Put

differently, Rule 408 does not necessarily bar evidence related to the accrual of the

claim itself. That is not the type of evidence at issue.


                                           4
       Case 9:19-cv-00085-DWM Document 123 Filed 08/13/20 Page 5 of 6


      Thus, Rule 408’s prohibition stands unless the Court concludes there is

another valid reason for allowing evidence of the settlements in, such as witness

bias. See Fed. R. Evid. 408(b). Dobbins’ argument regarding Katherine’s UIM

claim may have some connection to her potential bias (if used as impeachment

evidence), but Dobbins’ argument here is one of straightforward liability: Edwin

Guinnane caused the accident and Katherine’s settlement with his estate is proof of

that liability. That is the exact type of evidence Rule 408 prohibits. Dobbins

provides no reasoned argument for how a hearsay exclusion alters that fact. While

this exclusion does not prevent all impeachment on this issue, the defendants are

not permitted to affirmatively wade into this area without prior leave of Court. See

Fed. R. Evid. 611.

      As to the second issue, Enterprise’s concern about providing factual

background to the jury can be addressed through other means. This Court

regularly explains to the venire during voir dire that the case at hand is limited to

the parties and issues presented at trial. If need be, those averments can be reduced

to a jury instruction as the case progresses. See Fed. R. Evid. 611. The potential

prejudice of introducing prior insurance settlements to merely explain what the

jury should not consider is more prejudicial than probative. Fed. R. Evid. 403.

II.   Dobbins’ Motion re Alcohol Consumption

      Dobbins seeks to exclude any evidence of alcohol consumption by Robert.

(Doc. 93.) Plaintiffs argue that the motion is premature because while they do not
                                           5
       Case 9:19-cv-00085-DWM Document 123 Filed 08/13/20 Page 6 of 6


dispute the negative toxicology, “there is ample evidence that Robert drove in a

distracted manner immediately prior to the collision.” (Doc. 113 at 2.) But in light

of the toxicology results, (see Doc. 94-1 at 2), any speculation that alcohol in

Robert Dobbins’ system at the time of the accident caused the distracted driving is

contradicted by the undisputed evidence and therefore irrelevant, Fed. R. Evid.

401, making its admission more prejudicial than probative, Fed. R. Evid. 403. The

motion is therefore granted. The plaintiff’s suppositions about Robert’s activities

the evening before or what may have caused his alleged erratic driving is subject to

proper trial objection based on the proof. The plaintiff’s counsel should tread

carefully and avoid unfounded speculation or suggesting inferences not warranted

by proof.

                                    CONCLUSION

      Accordingly, IT IS ORDERED that the motions in limine (Docs. 66, 93) are

GRANTED.

                 13th day of August, 2020.
      DATED this ___


                                        ___________________________10:20 AM
                                        Donald W. Molloy, District Judge
                                        United States District Court




                                          6
